Citation Nr: 1811496	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.

3.  Entitlement to service connection for left arm carpal tunnel syndrome, including as secondary to service-connected shrapnel wound of the left shoulder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1965 to May 1968.  He had service in the Republic of Vietnam from December 1965 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2016, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing.  

These matters were again before the Board in July 2016, wherein the Board reopened and remanded the Veteran's claims of entitlement to service connection for hepatitis C and a skin disorder, as well as remanded the claim of entitlement to service connection for left arm carpal tunnel syndrome for additional development.  A supplemental statement of the case was most recently issue in April 2017.  The case was returned to the Board for appellate consideration.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  The Veteran does not have a disorder that is presumed to be service connected in veterans exposed to herbicides, including Agent Orange.

3.  Hepatitis C was not manifest in service and is not attributable to service.

4.  Left arm carpal tunnel syndrome was not manifest in service and is not attributable to service.

5.  Left arm carpal tunnel syndrome is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left arm carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, who conducted the Veteran's April 2016 hearing, explained the concepts of a claim for service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  .

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran served in the Republic of Vietnam from December 1965 to September 1966.  Thus, exposure to herbicides is presumed.  Nonetheless, the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Hepatitis C 

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA Fast Letter 04-13, June 29, 2004.

The Board observes that the Veteran has claimed that his hepatitis C is due to service.  Specifically, the Veteran asserts that this disorder is due to or aggravated by an inoculation via an air injection or by Agent Orange exposure in service. 

In this case, the Veteran's claim must be denied because his hepatitis C is neither caused nor aggravated by an air injection inoculation or due to a disease or injury in service, including Agent Orange exposure.  The Board reiterates that hepatitis C is not a disease presumed service connected in veterans exposed to Agent Orange, and that the Veteran is therefore not entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The Board also points out that the Veteran's service treatment records did not show any treatment for, or a diagnosis of hepatitis C.  In this regard, the Veteran's March 1968 Report of Medical History and contemporaneous separation examination reflect that the Veteran had a normal genitourinary system, skin, abdomen and viscera; he denied experiencing blood in urine, stomach or intestinal problems, jaundice, and kidney or liver trouble at separation.  Service treatment records reflect treatment for gonorrhea in 1968.  The Veteran is presumed to have been exposed to herbicides in service due to his service in the Republic of Vietnam, and he is competent to report that he received an inoculation via an air gun during service. Thus, to this extent, he has established an in service event or incurrence.

Moreover, the Veteran currently has a diagnosis of hepatitis C, thus, he has a current disability.

This appeal turns on the question of whether the Veteran's current hepatitis C diagnosis is related to either he herbicide exposure in service or his asserted inoculation via an air gun.  As an initial matter, the Board finds that 
the Veteran is not competent to establish the etiology of his hepatitis C, and his statements linking his hepatitis C to his two in service events are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of the etiology of hepatitis C and whether it can be, or was, caused by either an inoculation or herbicide exposure is a complicated question that cannot be determined without training and medical or scientific expertise. Accordingly, the Veteran's lay statements regarding a nexus are not probative evidence.

With regard to the Veteran's credibility, the Board observes that the Veteran had multiple risk behaviors following service, including intravenous drug use and intranasal cocaine use. Additionally, the Veteran, in seeking treatment for hepatitis did not associate his hepatitis C with his service.  To the contrary, he only reported the risk factors of intravenous drug use, heavy alcohol abuse, and intranasal cocaine use; the Veteran did not attribute his hepatitis C with his service until he filed his initial claim for service connection in 2000.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Thus, the Board observes that the Veteran's contentions that his hepatitis C is related to in-service inoculations are inconsistent with his prior statements and the more probative evidence and thus are not credible.  

Also of record is the opinion of the January 2017 VA examiner which states that the Veteran's hepatitis C is not related to his service.  The January 2017 VA examiner found that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's hepatitis C was not diagnosed until approximately 30 years after the Veteran's discharge from service.  The VA examiner indicated that a review of the record did not reflect a history consistent with infection during service, and noted that the Veteran's reported post service history of IV drug use (including at a prior, September 1989 VA examination) was likely the source of the Veteran's hepatitis C infection.  In this case, the Board finds that the January 2017 VA examination report is the most probative evidence of record as it is definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions) and consideration of the Veteran's report of his medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, there is no credible or competent evidence relating the Veteran's hepatitis C to exposure to herbicides in service.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Arm Carpal Tunnel Syndrome

The Veteran contends that his left arm carpal tunnel syndrome is due to either exposure to herbicides in service or his service-connected shell fragment wound of the left shoulder. Based on the evidence of record, the Veteran's claim of service connection for left arm carpal tunnel syndrome is denied.

Initially, the Board notes that the Veteran is presumed to have been exposed to herbicides in service based on his service in Vietnam, and that he is service-connected for residuals of a shell fragment wound to the left shoulder. Additionally, he has a current diagnosis of left arm carpal tunnel syndrome first noted in 2011. However, like the previous claim, the outcome of this appeal turns on the question of nexus, that is, whether his current left arm disability is related to either herbicide exposure or his service-connected left shoulder disability.

With regard to the Veteran's lay assertions of a relationship between his left arm carpal tunnel syndrome and either herbicide exposure in service or his left shoulder disability, the Board finds that while he is competent to identify observable symptoms such as pain and their onset, he is not competent to determine the etiology of his left arm carpal tunnel syndrome, particularly as to whether it is due to herbicide exposure. These questions are complicated, and require greater knowledge of medicine and science than a lay person such as the Veteran possesses. Accordingly, his statements of nexus are of no probative value.

In addition to the Veteran's lay statements, of record is the opinion of the January 2017 VA examiner regarding the etiology of the Veteran's left arm carpal tunnel syndrome. The January 2017 VA examiner determined that the Veteran's left arm carpal tunnel syndrome was not incurred in or caused by an in-service injury, illness, or event, to include his service-connected shell fragment wound residuals.  The VA examiner noted that the Veteran's service treatment records were silent for left arm carpal tunnel syndrome complaints, symptoms, or diagnoses, and that the Veteran's left arm carpal tunnel syndrome was diagnosed over 40 years after his period of service.  The VA examiner pointed out that the Veteran's shell fragment wound of the left shoulder was minor and there was no neurological damage due to the shell fragment wound of the left shoulder, and thus it could not cause a neurological disorder such as carpal tunnel syndrome.  There is also no competent evidence of record connecting his carpal tunnel syndrome to his herbicide exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

In this regard, the Board finds the January 2017 VA examiner's opinion to be the most probative evidence of record on the question of nexus. The VA examiner's opinion was specific, well-reasoned, and based on review of the record and consideration of the Veteran's assertions.  The VA examiner found that the Veteran's left arm carpal tunnel syndrome did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated, by means of causation or aggravation, to the Veteran's service-connected shell fragment wound of the left shoulder.  The rationale provided by the VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's left arm carpal tunnel syndrome is related to the Veteran's service.   

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for left arm carpal tunnel syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for left arm carpal tunnel syndrome is denied.  


REMAND

The Veteran asserts that he has a skin disorder related to his service, including as secondary to herbicide exposure.  As previously noted, the Veteran had service in Vietnam from December 1965 to September 1966, and is presumed to have been exposed to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The Veteran has not yet been afforded a VA examination in connection with his claim for service connection of a skin disorder.  The Board notes that the Veteran's VA medical records reflect treatment for acne and a rash.  It is unclear whether the Veteran's skin disorder(s) is related to his service, including his presumed herbicide exposure.  The Board notes that the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d).  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any available VA treatment should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from July 2016 to the present.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of a skin disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any identified skin disorder is related to any event, illness, or injury during service, including his presumed herbicide exposure.  

The provider is advised that the Veteran is competent to report symptoms, including continuity of symptoms, treatment, and diagnoses and the examiner must take into account, along with the other evidence of record, the Veteran's statements in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


